Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED NOTICE OF ALLOWABILITY 
EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Corrected Drawings Required 
In accordance with Hague Administrative Instructions Section 405 (per 37 CFR 1.1026 and MPEP 2909.02), the drawings must be renumbered consecutively as 1.1-1.8 without the preceding word FIG. 
Amendments to the Drawing Disclosure
Correction of the drawing sheets is required. Any amended replacement drawing sheet should include all of the figures appearing in the immediate prior version of the disclosure, even if only one figure is being amended.  
The figure or figure number of an amended drawing should not be labeled as “amended.” 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as: 
Replacement Sheet. 
New drawings must be in compliance with 37 CFR 1.121(d).  
. See 35 U.S.C. 132 and 37 CFR 1.121. 
Amendments to the drawing disclosure and/or the specification must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. 
A response is required in reply to the Office action to avoid abandonment of the application. 
Title
The title of the application is Mold. It is amended throughout the application declaration excepted. 
Specification
In accordance with the amended numbering of the figures, the specification now reads:
--1.1 is a frontal perspective view of the Mold unfolded. 
1.2 is a right and frontal perspective view, thereof.
1.3 is an exploded view, thereof. 
1.4 is a perspective view of the mortise part of the Mold of figure 1.1.
1.5 is a perspective view of the tenon part of the Mold of figure 1.1.
1.6 is a bottom perspective view of the holder part of the Mold of figure 1.1
1.7 is a folded perspective view, thereof.
1.8 is an exploded view, thereof.
CLAIM: The ornamental design for a Mold as shown and described. –
Conclusion
The instant application is in condition for allowance.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached on Monday through Friday, 10:00 a.m. to 6:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  

For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918